DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 10/12/2022. As directed by the amendment: claims 1, 5-8, 10, 13-14, 18, and 24 have been amended, claims 4, 9, 12, 20-23, 29, and 31 have been cancelled and new claims 32-33 have been added.  Thus, claims 1-3, 5-8, 10-11, 13-19, 24-28, 30 and 32-33 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 32 recites the limitation "the distal surface" in line 6.
Claim 33 recites the limitation "the user" in line 2.
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-8, 11, 19, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US 20120302981 A1) in view of Brooks (US 20040028708 A1) in view of Schertiger (US 20200015996 A1).


    PNG
    media_image1.png
    331
    1104
    media_image1.png
    Greyscale

Annotated Figure 1 of Lam


    PNG
    media_image2.png
    512
    532
    media_image2.png
    Greyscale

Annotated Figure 2 of Lam

Regarding Claim 1, Lam discloses an ostomy appliance comprising a wicking layer, and teaches a body side member ('base plate 1', annotated fig.1, ¶ 25) of an ostomy appliance (Abstract), the body side member comprising:
an adhesive ('adhesive layer 5', fig.1, ¶ 24) that forms at least a portion of a proximal surface ('skin attaching surface 6', annotated fig.1, ¶ 24) of the body side member ('base plate 1', annotated fig.1, ¶ 25), where the adhesive 5 is adapted to secure the body side member 1 to skin 6 ("an adhesive layer having a skin contacting surface", ¶ 27);
a cover layer ('backing layer 10', fig.1, ¶ 26) that forms a distal surface of the body side member 1 (annotated fig.1);
a stoma receiving opening ('stoma receiving opening 4', annotated fig.1, ¶ 25) extending through the adhesive 5 and the cover layer 10 of the body side member 1, where the stoma receiving opening 4 is adaptable for placement over a stoma ("stoma", Abstract); 
stomal output ("waste output from the stoma", ¶ 15). 
Lam fails to teach a releasable material between said adhesive and said cover layer, where the releasable material includes a neutralizer; and a plurality of openings formed in and extending through the cover layer; wherein the neutralizer from the releasable material is passed through the plurality of openings formed through the cover layer to neutralize enzymes in stomal output.
Brooks teaches a releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24), where the releasable material includes a neutralizer ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21); wherein the neutralizer from the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24) neutralizes enzymes ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21).
Brooks fails to teach a plurality of openings formed in and extending through the cover layer. Schertiger discloses an adhesive ostomy element, and teaches a plurality of openings formed in and extending through the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that the releasable material includes a neutralizer adapted to engage with and neutralize enzymes as taught by Brooks, which could be used for stomal output, wherein the neutralizer comprises a protease inhibitor adapted to neutralize digestive output of the stoma, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24); and to include a plurality of openings formed in and extending through the cover layer, as taught by Schertiger, for the purpose of providing the cover layer with more/or larger holes than the peripheral portion of the cover layer in order to allow this part of the device to have first contact with any fluids (¶ 34). Lam as modified by Brooks and Schertiger, now would allow the releasable material including the neutralizer (as taught by Brooks) to egress through the one or more openings formed through the cover layer to neutralize the stomal output and reduce degradation of the adhesive. 

Regarding Claim 7, Lam teaches the cover layer 10, the stoma receiving opening ('stoma receiving opening 4', annotated fig.1, ¶ 25), and the body side member ('base plate 1', annotated fig.1, ¶ 25), but Lam/Brooks fail to teach the plurality of openings is localized in a zone of the cover layer between the stoma receiving opening and an outermost edge of the body side member. Schertiger teaches the plurality of openings localized in a zone of the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the plurality of openings, as taught by Schertiger, such that they would be localized in a zone of the cover layer between the stoma receiving opening and an outermost edge of the body side member, for the purpose of providing the cover layer with more/or larger holes than the peripheral portion of the cover layer in order to allow this part of the device to have first contact with any fluids (¶ 34).

Regarding Claim 8, Lam teaches the cover layer 10, the stoma receiving opening ('stoma receiving opening 4', annotated fig.1, ¶ 25), and the body side member ('base plate 1', annotated fig.1, ¶ 25). Lam/Brooks fail to teach the plurality of openings comprises a distribution of slits formed in the cover layer between the stoma receiving opening and an outermost edge of the body side member. Schertiger teaches the plurality of openings comprises a distribution of slits formed in the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the plurality of openings comprises a distribution of slits formed in the cover layer, as taught by Schertiger, such that they would be located between the stoma receiving opening and an outermost edge of the body side member, for the purpose of providing the cover layer with more/or larger holes than the peripheral portion of the cover layer in order to allow this part of the device to have first contact with any fluids (¶ 34).

Regarding Claim 11, Lam teaches the cover layer 10, but fails to teach one opening at an outermost edge of the cover layer. Schertiger teaches multiple openings in the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that one opening, a taught by Schertiger, would be at an outermost edge of the cover layer, for the purpose of providing the cover layer with holes in order to allow this part of the device to have contact with fluids (¶ 34).

Regarding Claim 19, Lam teaches a backing layer ('liquid impermeable layer 7', annotated fig.1, ¶ 24), with the adhesive 5 applied to a proximal side of the backing layer 7 (annotated fig.1); a layer (within the wicking layer 8), and a distal side of the backing layer 1 (annotated fig.1). Lam fails to teach that the releasable material is provided in a layer deposited on a distal side of the backing layer. Brooks teaches the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the releasable material, as taught by Brooks, such that it would be provided in a layer deposited on a distal side of the backing layer, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Regarding Claim 26, Lam fails to teach that the neutralizer comprises a protease inhibitor. Brooks teaches that the neutralizer ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21) comprises a protease inhibitor (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the neutralizer which comprises a protease inhibitor, as taught by Brooks, for the purpose to neutralize digestive output of the stoma (¶ 3, 24). 

Regarding Claim 30, Lam teaches the adhesive 5, but fails to teach that the releasable material is in contact with said adhesive. Brooks teaches the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam such that the releasable material, as taught by Brooks, would be in contact with the adhesive of Lam, which would leak out of the wicking material and come in contact with the stomal output for the purpose of providing a neutralizer fluidly contacting the adhesive thereby preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Claims 2-3, 5-6, 10, 13-15, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Schertiger, and further in view of Fabo (US 20080097361 A1).

Regarding Claim 2, Lam teaches the cover layer 10, but fails to teach that the cover layer comprises a sheet material attached to the releasable material. 
Brooks teaches the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24), but Brooks/Schertiger fail to teach a sheet material. However, Fabo teaches the cover layer (‘carrier 2’, fig.2) comprises a sheet material ('perforated plastic film', ¶ 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that the cover layer would comprise a sheet material as taught by Fabo, for the purpose of improving the leaktightness in the area around a stoma (Fabo ¶ 2); and to include the releasable material as taught by Brooks that would be attached to the sheet material, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (Brooks ¶ 3, 24).

Regarding Claim 3, Lam teaches the cover layer 10 is formed as an integral component of the body side member. Note: ‘Integral’ is defined as ‘being essential to completeness’ (Dictionary.com), thus the cover layer 10 is essential for the completeness of the body side member 1, as taught in Lam, thus appears to comprehend the claim language “an integral component.”

Regarding Claim 5, Lam teaches the cover layer 10, but Lam/Brooks fail to teach that the plurality of openings comprises circular perforations in the cover layer. Schertiger teaches the plurality of openings ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2; NOTE: slits may be circular when in a completely open position to receive fluid). One of ordinary skill in the art, furthermore, would have expected Lam’s device, and applicant' s invention, to perform equally well with either the perforation in Schertiger or the claimed circular perforations because both shapes would perform the same function of allowing egress of the releasable material onto the distal side of the body side member. It would have been prima facie obvious to modify Lam to obtain the invention as specified in claim 5 because such a modification would have been considered a mere changing of shape which fails to patentably distinguish over the prior art Lam.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the plurality of openings comprising circular perforations, as taught by Schertiger, which would be in the cover layer, for the purpose of providing the cover layer with more/or larger holes than the peripheral portion of the cover layer in order to allow this part of the device to have first contact with any fluids (¶ 34). 

Regarding Claim 6, Lam fails to teach the perforation has a widest diameter in a range of 2-10 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lam to have the perforation’s widest diameter be 2-10 mm, for the purpose of releasing the releasable material with a specific flow regulated by the diameter size of the perforations, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). 
In the instant case, modifying Lam to have the dimensions be 2-10 mm does not change the function of Lam because it still performs the function of allowing the releasable material to extend through the opening 32 of the cover layer 10. Further, applicant places no criticality on the range claimed, indicating simply that the 2-10 mm dimensions are in some embodiments (see Spec. pg. 16, ll. 19-20 and pg. 17, ll. 8-9).

Regarding Claim 10, Lam teaches the cover layer 10, but fails to teach each of the plurality of openings comprises a hinged gate formed in the cover layer. Schertiger teaches the plurality of openings ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2), but fails to teach that the openings are hinged gates. 
Fabo teaches each of the one or more openings comprises a hinged gate formed in the cover layer 2 (¶ 16). Fabo discloses perforations which one having of ordinary skill in the art would interpret, including the hinged gate because “hinged gate” is described by Applicant as its generic description, where the portion of the perforated cover can protrude upwards to form a flap to form the hinged gate.

Regarding Claim 13, Lam teaches the cover layer 10, but fails to teach that the neutralizer from the releasable material is passed through the plurality of openings in response to finger pressure applied to the cover layer. Brooks teaches the neutralizer from the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds), ¶ 3, 24). Schertiger teaches the plurality of openings ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2). The language “the releasable material is adapted to flow through each of the one or more openings in response to finger pressure being applied to the cover layer” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the neutralizer from the releasable material, as taught by Brooks, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24); such that the neutralizer from the releasable material would be passed through the plurality of openings, as taught by Schertiger, in response to finger pressure applied to the cover layer, for the purpose of providing the cover layer with holes in order to allow this part of the device to have contact with any fluids (¶ 34). 

Regarding Claim 14, Lam teaches a liquid (liquid material contained within wicking material 8, see ¶ 7) and an adhesive ('adhesive layer 5', fig.1, ¶ 24), but fails to teach the releasable material provides a matrix for delivery of the neutralizer and comprises an adhesive contained within the matrix.
Brooks teaches the releasable material provides a matrix ("matrix" is defined as "an environment or material in which something develops" (Dictionary.com) so therefore the releasable material is a matrix in which the adhesive develops) for delivery of the neutralizer  (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds), ¶ 3, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the releasable material providing a matrix for delivery of the neutralizer, as taught by Brooks, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24); and comprises an adhesive contained within the matrix. 

Regarding Claim 15, Lam/Brooks fail to teach the releasable material is viscoelastic. Fabo teaches the releasable material (portion of 3 that egresses through 2) is viscoelastic (¶ 24, 27). ‘Viscoelastic’ is defined as ‘exhibiting elastic and viscous behavior when deformed’ (Dictionary.com). Fabo’s device is a soft silicone elastomer (¶ 24,27) which corresponds with the definition of elasticity.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that the releasable material is viscoelastic as taught Fabo, for the purpose of providing a suitable material that allows better adhering to the skin and spreading out into the irregularities of the skin (¶ 24).

Regarding Claim 24, Lam teaches an ostomy bag (‘ostomy appliance’, Abstract) attachable to the body side member 1; wherein the ostomy bag is provided to collect the stomal output from the stoma ("collecting bag is used to collect the waste output from the stoma", ¶ 15), one or more openings 35 ('discharge channel', fig.2, ¶ 29-30) formed through the cover layer 10, and the stomal output (waste output from the stoma", ¶ 15). 
Lam fails to teach that the neutralizer from the releasable material is adapted to move into the ostomy bag. Brooks teaches the neutralizer from the releasable material (the releasable material comprises a protease inhibitor which can be adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the releasable material, which would be adapted to move into the ostomy bag, as suggested by Lam, for the purpose of preventing enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds (¶ 3, 24).

Regarding Claims 27-28, Lam teaches the releasable material (liquid material contained within wicking material 8, ¶ 7), but Lam/Brooks fail to teach that the releasable material is a moldable, adhesive paste. Fabo teaches that the releasable material is a moldable (“plastic sealing compositions and various types of pastes”, see ¶ 2, 37; Note: pastes are inherently moldable because of their elastic nature), adhesive paste ("the pastes and plastic sealing compositions", ¶ 37; Note: adhesives inherently seal objects together). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Lam/Brooks such that the releasable material is a moldable, adhesive paste as taught by Fabo, for the purpose for forming a fluid-tight seal around stomas (¶ 37).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Schertiger, and further in view of Carty et al. (US 20130123678 A1).

Regarding Claim 16, Lam fails to teach the releasable material is configured to swell in response to absorption of moisture. Brooks teaches the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24), but fails to teach that it is configured to swell in response to absorption of moisture. Carty teaches that a releasable material is configured to swell in response to absorption of moisture (¶ 215).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute Brooks’ releasable material with Carty’s releasable material configured to swell in response to absorption of moisture, as taught by Carty, for the purpose of providing a hydrogel adhesive that swells upon contact with water since the substitution of the hydrogel adhesive that swells upon contact with water as taught in Carty would have yielded predictable results, namely, that the material would serve as an adhesive capable of egressing through the cover layer. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Schertiger, and further in view of Dove (US 20100324511 A1).

Regarding Claim 17, Lam teaches the cover layer 10, but Lam/Brooks/Schertiger fail to teach that the cover layer comprises a thermoformable material. Dove teaches that the cover layer comprises a thermoformable material (fig.3, cover layer 20; ¶ 19).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that the cover layer comprises a thermoformable material as taught by Dove, for the purpose of providing load-bearing for the appliance and its body waste contents, in order to shield the outer periphery from water contact, and protect against contact with objects that might unintentionally peel the faceplate away from the skin (Dove ¶ 19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Schertiger, and further in view of Holmberg (US 5496296).

Regarding Claim 18, Lam teaches the cover layer 10 and the stomal output ("waste output from the stoma", ¶ 15), but Lam/Brooks/Schertiger fail to teach that the cover layer comprises a dissolvable material adapted to dissolve in response to the stomal output. Holmberg teaches the cover layer comprises a dissolvable material adapted to dissolve in response to the stomal output (col.1, ll.60-62).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam such that cover layer would comprise a dissolvable material adapted to dissolve in response to the stomal output as taught by Holmberg, for the purpose of having easy removal and preventing leakage of stomal fluids and to protect the peristomal skin surfaces from the aggressive action of enzyme-containing fluids (Holmberg col.1, ll. 43-53).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, Schertiger, Fabo, and further in view of Bryson (4710182).

    PNG
    media_image3.png
    699
    1099
    media_image3.png
    Greyscale

Bryson Figure 3

Regarding Claim 25, Lam teaches the cover layer 10 and the body side member 1, but Lam/Brooks fail to teach a diameter of the cover layer is less than a diameter of the body side member such that the one opening at the outermost edge of the cover layer is an annular opening. Schertiger teaches multiple openings in the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2). Bryson teaches a diameter of the cover layer 23 is less than the diameter of member 16 (see fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lam/Brooks to include an opening, as taught by Schertiger, at the outermost edge of the cover layer, for the purpose of providing the cover layer with holes in order to allow this part of the device to have contact with any fluids (¶ 34); such that the diameter of the cover layer is less than a diameter of the body side member as taught by Bryson, for the purpose of removing the cover layer more easily by grasping the skirt portion to peel it away, and also to provide structural support (Bryson col.4, ll. 23-35).

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Brooks, and further in view of Cramer (US 20110213322 A1).


    PNG
    media_image4.png
    675
    724
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    674
    699
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    673
    640
    media_image6.png
    Greyscale

Cramer Figures 3, 4, 7

Regarding Claim 32, Lam teaches an ostomy appliance (Abstract) comprising:
an ostomy bag ("collecting bag", ¶ 15) attachable to a distal surface of a body side member ('base plate 1', annotated fig.1, ¶ 25), with the body side member 1 comprising:
an adhesive ('adhesive layer 5', fig.1, ¶ 24) applied to a proximal surface ('skin attaching surface 6', annotated fig.1, ¶ 24) of the body side member 1, where the adhesive 6 is adapted to secure the body side member 1 to skin 6 ("an adhesive layer having a skin contacting surface", ¶ 27);
a cover layer 10 ('backing layer', fig.1, ¶ 26) that forms a distal surface of the body side member 1 (annotated fig.1);
a stoma receiving opening ('stoma receiving opening 4', annotated fig.1, ¶ 25) extending through the body side member 1, where the stoma receiving opening 4 is adaptable for placement over a stoma ("stoma", Abstract).
Lam fails to teach a releasable material between the adhesive and the cover layer where the releasable material includes a neutralizer; and a spiral opening formed in the cover layer; wherein the neutralizer from the releasable material is passed through the spiral opening formed in the cover layer to neutralize enzymes in stomal output present within the ostomy bag on the distal surface of the body side member.
Brooks teaches a releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24), where the releasable material includes a neutralizer ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21), but fails to teach that a releasable material is between the adhesive and the cover layer; and a spiral opening formed in the cover layer; wherein the neutralizer from the releasable material is passed through the spiral opening formed in the cover layer to neutralize enzymes in stomal output present within the ostomy bag on the distal surface of the body side member. Cramer teaches a spiral opening (Figure 7: 'division line' 30 in spiral shape; ¶ 65: division line has spiral shape). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include a releasable material, as taught by Brooks, such that it would be between the adhesive and the cover layer, where the releasable material includes a neutralizer as taught by Brooks, for the purpose to neutralize digestive output of the stoma (¶ 3, 24). 
The substitution of one known perforation shape and pattern (slits and spiral shape as taught in Cramer) for another (pattern as taught in Lam, see fig.2) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Cramer teaches that slits and spiral shape is a suitable alternative to the pattern in Lam (see fig.2) and the substitution of the slits and spiral shape as taught in Cramer would have yielded predictable results, namely, that the releasable material would egress onto the distal surface of the body side member. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding Claim 33, Lam fails to teach the neutralizer is adapted to be squeezed from the releasable material through the spiral opening by the user. Brooks teaches the neutralizer ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21) and Cramer teaches the spiral opening (Figure 7: 'division line' 30 in spiral shape; ¶ 65: division line has spiral shape). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Lam to include the neutralizer, as taught by Brooks, for the purpose to neutralize digestive output of the stoma (Brooks ¶ 3, 24); which would be adapted to be squeezed from the releasable material through the spiral opening, as taught by Cramer, by the user, for the purpose to permit at least partial separation of zones of the liner, to reduce the extent to which the liner restrains moldability (Cramer ¶ 18). 

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive for the following reasons:

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 8, the cited slit in Cramer is disclosed by Cramer to be a line of weakening 30, and this weakened line 30 is provided in the release liner 20 that is applied to the adhesive. The cited line 30 of Cramer is merely a division line 30 and Cramer does not teach or suggest that line 30 provides an opening in the release liner 20.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 8 under 35 U.S.C 103 as discussed above that Cramer is not relied upon to teach the plurality of openings comprises a distribution of slits formed in the cover layer. Rather, Schertiger is relied upon to teach the plurality of openings comprises a distribution of slits formed in the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2). 

On page 8 of the Applicant’s remarks, the Applicant argues that for claim 1, neither Lam nor Brooks teaches or suggests a plurality of openings formed in and extending through the cover layer; wherein the neutralizer from the releasable material is passed through the plurality of openings formed through the cover layer to neutralize enzymes in stomal output present on the distal surface of the body side member.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that Brooks teaches a releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24), where the releasable material includes a neutralizer ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21); wherein the neutralizer from the releasable material (the releasable material comprises a protease inhibitor adapted to neutralize digestive output of the stoma (novel skin protectant that prevents enzymes from degrading the skin surface and causing severe skin breakdown and partial thickness wounds, ¶ 3, 24) neutralizes enzymes ("The skin protectant creams comprise[s]...enzyme blocking compound...capable of maintaining the pH of the skin", ¶ 8 and 11) comprises a protease inhibitor ("Bodily fluids and wastes may contain skin irritants in the form of enzymes such as proteases...the lower pH of the cream decreases the activity of the enzymes", ¶ 3 and 21).
Brooks fails to teach a plurality of openings formed in and extending through the cover layer. Schertiger teaches a plurality of openings formed in and extending through the cover layer ("The cover layer [5] may be an impermeable film provided with slits", ¶ 34, see figs.1-2).

On page 9 of the Applicant’s remarks, the Applicant argues that for claim 1, the wicking layer 8 of Lam is contained between two layers 7 and 10 and has no path to the distal surface of the body side member.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the wicking layer of Lam is not relied upon. 

On page 10 of the Applicant’s remarks, the Applicant argues that for claim 1, even if the neutralizer of Brooks were extracted from the cream of Brooks and placed in the wicking layer 8 of Lam, this would not result in preventing the "enzymes from degrading the skin surface ... by wicking the output into the wicking area 8." The purported benefit of the combination offered by the Office is expressly precluded by Lam and cannot provide the basis for a motivation to combine the references.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the wicking layer of Lam is not relied upon. 

On page 10-11 of the Applicant’s remarks, the Applicant argues that for claim 1, if the wicking layer 8 of Lam were to be modified to include the barrier cream of Brooks, the resulting device would not transport liquid as required by Lam (it would be a barrier to liquid transport).
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that the wicking layer of Lam is not relied upon

Applicant’s arguments to claims 8 and 1, respectively, have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781